DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “guide means” in claims 1, 3, 4 and 6 and “connecting means” in claims 10, 11 and 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claim 1 is objected to because of the following informalities: (1) there are two commas between “drive unit” and is pushablelaterally and (2) the claim recites pushablelaterally when it should be pushable laterally.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: the claim recites “unitis” when it should be “unit is”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: the claim recites “claim 1,wherein” when it should be “claim 1, wherein”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: (1) the claim recites “frame , viewed” when it should be “frame, viewed” and (2) the claim recites producable when it should be “produceable”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: (1) the claim recites “mechanismarranged” when it should be “mechanism arranged” and (2) “with the drive unit, ,” when it should be “with the drive unit,”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: the claim recites “indentations .” at the very end when it should be “indentations.”.  Appropriate correction is required.
Claims 1 and 10 are objected to because of the following informalities: the claims start with “Slurry wall” when it should be “A slurry wall”.  Appropriate correction is required.
Claims 2-9, 11 and 12 are objected to because of the following informalities: the claims start with “Slurry wall” when it should be “The slurry wall”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 4, the claim recites “the chamfered surfaces” but there are no “chamfered surfaces” claimed before. Appropriate correction is required.
As to Claim 5, the claim recites “the lateral cutout” and “the lower recess” but there is no “lateral cutout” and “lower recess” claimed before. Appropriate correction is required.
As to Claim 6, the claim recites “the lower recess” but there is no “lower recess” claimed before. Appropriate correction is required.
As to Claim 7, the claim recites “the motor receptacle” but there is no “motor receptacle” claimed before. Appropriate correction is required.
As to Claim 10, the claim recites “the connection” but there is no “connection” claimed before. It is unclear if it’s “connecting means” instead. Claims 11 and 12 are also rejected for depending on rejected claim 10. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bernasinski et al (U.S. Patent Application Publication No. 2019/0323205).
As to Claim 1, Bernasinski discloses a slurry wall cutter for producing vertical trenches in the ground, which is connectable to a carrier apparatus, comprising: 
A frame (12), 
A motor unit (32); and 
A drive unit (E) releasably connectable with the frame (Figure 5), wherein the drive unit comprises a carrier structure (50), at least one gear mechanism (54a, 54b) arranged on the carrier structure as well as at least one cutting tool (36) for crushing ground material which is connected to the gear mechanism and drivable by the motor unit, wherein the motor unit is releasably connectable (Paragraph 0028) to the drive unit, and that the frame and the drive unit respectively comprise guide means (90, 99), which are configured in such a way that the drive unit (E), is pushable laterally into and out of the frame (The pins of element 99 of the the drive unit are inserted into the apertures of element 90 of the frame).  
As to Claim 2, Bernasinski discloses the invention of Claim 1 (Refer to Claim 1 discussion). Bernasinski also discloses wherein the drive unit comprises a motor receptacle (Pins of element 99 of drive unit), to which the motor unitis releasably connectable, and which is arranged on the top side of the carrier structure.  
As to Claim 3, Bernasinski discloses the invention of Claim 2 (Refer to Claim 2 discussion). Bernasinski also discloses wherein the frame comprises a cutout (Apertures of element 90 of the frame) at at least one side, through which the motor receptacle is pushable when the drive unit is displaced in a manner guidable by the guide means.  
As to Claim 4, Bernasinski discloses the invention of Claim 1 (Refer to Claim 1 discussion). Bernasinski also discloses wherein the guide means (90, 99) of the frame and of the drive unit are configured as beveled edges, the chamfered surfaces of which contact one another in the connected state.  
As to Claim 5, Bernasinski discloses the invention of Claim 1 (Refer to Claim 1 discussion). Bernasinski also discloses wherein the frame comprises a recess on its lower side (Figure 5), into which a part, is introduceable (A part can be introduced in the gap above 90), wherein a releasable connection of drive unit and frame (Pins of 99, Apertures of 90), viewed relative to the frame, is producable via lateral introduction of the drive unit into the lateral cutout or introduction of the drive unit into the lower recess from top to bottom.  
As to Claim 6, Bernasinski discloses the invention of Claim 1 (Refer to Claim 1 discussion). Bernasinski also discloses wherein the guide means (90, 99) are arranged and configured in such a way that a centering and fine-positioning of the drive unit relative to the frame takes place when the drive unit (E) is introduced into the lower recess of the frame (Apertures of 90 in 12).  
As to Claim 7, Bernasinski discloses the invention of Claim 6 (Refer to Claim 6 discussion). Bernasinski also discloses wherein the drive unit (E) is introduceable into the lower recess (Apertures of 90 in 12) in a state in which the motor unit is connected with the motor receptacle.  
As to Claim 8, Bernasinski discloses the invention of Claim 1 (Refer to Claim 1 discussion). Bernasinski also discloses wherein the drive unit (E) is releasably connectable with the lower end of the frame (12).  
As to Claim 9, Bernasinski discloses the invention of Claim 1 (Refer to Claim 1 discussion). Bernasinski also discloses wherein the motor unit (32) is releasably connectable with the frame (12).  
As to Claim 10, Bernasinski discloses a slurry wall cutter for producing vertical trenches in the ground, which is connectable with a carrier apparatus, comprising: 
A frame (12); 
A motor unit (32); and 
A drive unit (E), 
Wherein the drive unit (E) a carrier structure (50), at least one gear mechanism (54a, 54b) arranged on the carrier structure as well as at least one cutting tool (36) for crushing ground material, which is connected to the gear mechanism and drivable by the motor unit, and wherein the frame and the drive unit comprise connecting means (90, 99) by means of which the frame and the drive unit can releasably be connected to one another, wherein the motor unit is releasably connected (Paragraph 0028) with the drive unit, and the connecting means are accessible from outside so that the establishing or releasing of the connection between drive unit and frame is performable from outside (Figure 5).  
As to Claim 11, Bernasinski discloses the invention of Claim 10 (Refer to Claim 10 discussion). Bernasinski also discloses wherein the frame comprises indentations (Apertures of 90) which allow access to the connecting means from outside.  
As to Claim 12, Bernasinski discloses the invention of Claim 11 (Refer to Claim 11 discussion). Bernasinski also discloses wherein the frame is configured in such a way that the parts of the connecting means (Pins of 99) accessible from the outside are arranged within the indentations (Apertures of 90) and within the outer contour of the frame extending beyond the indentations.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678